                       .IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-00362-D

DONALD WILLIAMS,                               )
                                               )
                        Plaintiff,             )
                                               )
                        V.                     )      ORDERFORPAYMENTOF
                                               )      ATTORNEY FEES UNDER
ANDREW SAUL, 1                                 )      THE EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security,        )
                                               )
                        Defendant.             )
______________                                 )

        Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $3,100.00, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiffs counsel, Vaughn S. Clauson, and

mailed to his office at The Clauson Law Firm, PLLC P.O. Box 110205, Durham, North Carolina

27709, in accordance with Plaintiffs assignment to her attorney of her right to payment of

 attorney's fees under the Equal Access_ to Justice Act.

        SO ORDERED this          LJ       day of November, 2020




                                               J   S C. DEVER III
                                               UNITED STATES DISTRICT JUDGE




. 1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




             Case 5:19-cv-00362-D Document 32 Filed 11/23/20 Page 1 of 1
